Citation Nr: 1536814	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, to include service in the Republic of Vietnam during the Vietnam War.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2009.  The RO issued a Statement of the Case (SOC) in May 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that the new and material evidence claim on appeal has previously been developed to include only PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, as new and material evidence has been received to warrant a reopening by the Board, the remaining issue of service connection on appeal has been recharacterized to include any psychiatric disorder.

The Board notes that additional lay evidence pertinent to the PTSD claim was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2011 SOC.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the new and material evidence claim, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied service connection for PTSD.

2.  The evidence submitted subsequent to the April 2003 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The RO's April 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been submitted to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim of service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for PTSD.

The RO in the January 2009 rating decision at issue did not find that new and material evidence had been submitted and the RO did not reopen the claim.  In the May 2011 SOC, the RO did not explicitly state whether new and material evidence had been submitted to reopen the claim.  However, prior to issuing the May 2011 SOC, the RO afforded the Veteran a VA psychiatric examination in October 2010.  In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) the Court held that the Board had performed a "de facto reopening" of a new and material evidence claim by remanding for a VA examination.  The Court reasoned that a VA examination would not be necessary unless the claim was to be adjudicated on the merits.  Here, the RO obtained a VA examination and, so, performed a de facto reopening of the claim.  After reviewing the evidence added to the record since the April 2003 rating decision, the Board agrees with the RO.  The claim therefore is reopened.  

By way of history, in an April 2003 rating decision, the RO denied service connection for PTSD, which was premised on a finding that the evidence of record did show that the Veteran had a current psychiatric diagnosis, to include PTSD.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In August 2008, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following pertinent evidence has been added to the record since the April 2003 RO denial:  VA treatment records, a VA examination, and lay statements from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  

The VA examination is also material.  Subsequent to the prior April 2003 rating decision, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence was sufficient to warrant affording the Veteran a VA psychiatric examination and the Veteran was actually afforded the VA examination in October 2010.  Therefore, presuming the credibility of the Veteran's lay statements, combined with the current treatment records, are sufficient to reopen his claim, since they triggered VA's duty to assist by providing a medical opinion and since the Veteran was then actually afforded a VA examination and medical opinion.  Shade, 24 Vet. App. at 118.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened.


REMAND

Acquired Psychiatric Disorder

Initially, in a September 2013 statement, the Veteran reported recent treatment at the VA Medical Center (VAMC) in Washington, DC, for his acquired psychiatric disorder, to include an upcoming appointment in October 2013.  These recent VA treatment records are not currently in the claims file, as the most recent VAMC treatment records in the claims file from the Washington, DC, location, are dated from September 2008.  Additionally, in an April 2008 VA treatment record, the Veteran stated that he would call the Silver Spring, Maryland, VA VetCenter regarding his acquired psychiatric disorder treatment.  To date, any such treatment records from the VA Vet Center in Silver Spring, Maryland, are not of record.  On remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005). 

Additionally, a remand is required in order to afford the Veteran another VA examination.  The Veteran was afforded a VA psychiatric examination in October 2010.  The VA examiner determined that the Veteran did not have a current psychiatric diagnosis.  However, VA treatment records dated in April 2008 and May 2008, prior to the Veteran's August 2008 new and material evidence claim, document a diagnosis of depression and a Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV) diagnosis of PTSD.  The Board finds that this evidence must be considered by the VA examiner in determining whether the Veteran has a current psychiatric disorder diagnosis.  Additionally, at the October 2010 VA examination, the examiner determined that the Veteran did not have a current PTSD diagnosis, in pertinent part, because his stressor did not involve fear for his life.  Since that examination, in a September 2013 statement, the Veteran reported that his PTSD stressors included being fearful for his life and being attacked by the enemy when he was stationed in the Republic of Vietnam during the Vietnam War.  

During the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (codified at 38 C.F.R. 3.304(f)(3)).  The amendment eliminates the requirement for corroboration of the claimed in-service stressor if the claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  Thus, based on the Veteran's 2008 psychiatric disorder diagnoses, his new stressors, and the new PTSD regulations, the Board finds that another VA psychiatric examination is warranted before the claim can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Bilateral Hearing Loss

The Veteran does not currently have a bilateral hearing loss disability under the regulations (38 C.F.R. § 3.385 (2015)).  However, a September 2008 VA treatment record, during the course of this appeal, suggests that the Veteran might have a current hearing loss disability in his left ear.  VA treatment records, which are dated in September 2008, indicate that the Veteran's word recognition ability was 88 percent in his left ear and states "see ROES audiogram."  The treatment record does not state if the Maryland CNC speech recognition test was used for this finding.  The referenced audiogram is also not currently in the claims file, and attempts by the AOJ to obtain this record have not been made.  This VA audiogram must be obtained and considered by the AOJ, as it is relevant to the bilateral hearing loss claim on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); see also Loving, 19 Vet. App. at 101-03.  

Tinnitus

The Veteran was afforded VA audiological examinations in October 2008 and October 2010 to address the nature and etiology of his bilateral hearing loss.  At both examinations, the Veteran was found to have tinnitus.  At the October 2008 VA examination, the VA examiner could not provide a medical opinion, as the examiner did not have the claims file to review.  The October 2010 VA examiner, following a review of the claims file and an examination of the Veteran, found that she could not determine whether the Veteran's current tinnitus was etiologically related to military noise exposure without resort to mere speculation.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding the incurrence of his tinnitus in service, his service in the Republic of Vietnam during the Vietnam War, his exposure to mortar attacks and enemy fire while in the Republic of Vietnam, his Military Occupational Specialty (MOS) of Ammunition Storage Specialist, the medical literature, and the Veteran's post-service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f).  

2.  Obtain the actual September 2008 VA audiogram, as referenced in the September 22, 2008, VA treatment record that states "see ROES audiogram."

Obtain all pertinent VA outpatient treatment records from the Washington, DC, VAMC since September 2008 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from Vet Center in Silver Spring, Maryland, that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The AOJ should ask the VA examiner who conducted the October 2010 VA audiological examination to provide an addendum opinion; or, if that VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to determine the etiology of any current bilateral hearing disability and diagnosis of tinnitus.  If the October 2010 VA examiner is unavailable, then another appropriate examiner should be asked to render the opinion.  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report.

The VA examiner is requested to specifically address the following question: 

Hearing Loss:  If any of the newly received VA treatment records document a current hearing disability as defined by 38 C.F.R. § 3.385 (2015), then the examiner is requested to provide an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the exposure to noise from the Veteran's service in the Republic of Vietnam during the Vietnam era and from his military occupational specialty (MOS) of an ammunition specialist caused any acoustic damage that has resulted in, or is related to, any hearing loss disability that he now has?

In making this assessment, the examiner is asked to explain the significance of normal hearing in regards to the likelihood of such military noise exposure triggering or causing permanent acoustic damage, which has led to hearing loss (in either or both ears), to include addressing the theories of delayed and latent onset of hearing loss.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case.

Tinnitus:

Is it at least as likely as not (50 percent or greater probability) that exposure to noise from the Veteran's service in the Republic of Vietnam during the Vietnam era and from his military occupational specialty (MOS) of an ammunition specialist caused any acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that he now has?

Is it at least as likely as not (50 percent or greater probability) that any diagnosis of tinnitus is related to, or associated with, hearing loss?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

PTSD:

Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic Statistical Manual for Mental Disorder?

If the answer is "Yes," is it at least as likely as not (50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?

In addition to the other information provided in the examination report, the examiner should address whether any alleged PTSD stressors are related to the Veteran's state of fear, helplessness, or horror stemming from hostile military or terrorist activity during his service in the Republic of Vietnam.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

Psychiatric Disorder Other Than PTSD:

Does the Veteran meet the diagnostic criteria for a mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?

If the answer is "Yes," is it at least as likely as not (50 percent or greater probability) that such a disorder (other than PTSD) including depressive disorder, was manifested in service or is otherwise medically related to service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

5.  After the above actions have been completed, the AOJ should re-adjudicate the remaining issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and they should be afforded the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


